United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF THE ARMY, FORT
LEONARD WOOD, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1752
Issued: March 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 30, 2016 appellant filed a timely appeal from a June 17, 2016 merit decision
and an August 12, 2016 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP).1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a traumatic
injury causally related to a February 27, 2015 employment incident; and (2) whether OWCP
properly denied appellant’s request for reconsideration of the merits under 5 U.S.C. § 8128(a).

1

The Board notes that appellant submitted new evidence on appeal. The Board, however, cannot consider this
evidence as its review of the case is limited to the evidence of the record which was before OWCP at the time of its
final decision. 20 C.F.R. § 501.2(c)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 27, 2015 appellant, then a 51-year-old materials handler, filed a traumatic
injury claim (Form CA-1) alleging that on February 27, 2015 he sprained his left foot and ankle
when small arms protective insert (SAPI) plates fell over and landed on his foot. On form
reports dated March 5, 2015 Dr. G. Ripoli, an employing establishment osteopath, diagnosed
ankle sprain and advised that appellant should not bear weight on the left lower extremity for one
week.
On May 11, 2016 appellant filed a recurrence of disability claim (Form CA-2a) indicating
that long periods of standing and twisting would cause sharp pain in the left ankle and foot which
had recently worsened such that by May 1, 2016 he was using crutches. He stated that the
recurrence began on May 2, 2016.
The employing establishment indicated that no
accommodations were made for appellant after the initial injury.
In support of his claim, appellant submitted a May 2, 2016 disability slip, signed by
Dr. Selina A. Jeanise, an employing establishment osteopath, who indicated that appellant should
not work for 72 hours and could then return with no weight bearing until he was cleared by his
private physician.
By letter dated May 17, 2016, OWCP noted that appellant’s initial claim was
administratively approved because it appeared to be a minor injury that resulted in minimal or no
lost time from work and was not challenged. It informed appellant that the claim had now been
reopened for formal adjudication because he had filed a claim for recurrence. OWCP notified
appellant that the medical evidence of record did not establish that the diagnosed left ankle
sprain was caused or aggravated by an employment injury. Appellant was asked to provide all
medical records of treatment relating to the February 27, 2015 employment incident and advised
to submit a medical report from an examining physician with an opinion explaining how the
reported work incident caused or aggravated the claimed injury. OWCP forwarded an attending
physician’s report (Form CA-20) for his convenience. The letter also informed appellant that
nurse practitioners and physician assistants were not considered qualified physicians under
FECA unless the medical report was countersigned by a physician. Appellant was afforded 30
days to respond.
In a May 2, 2016 report, Dr. Jeanise noted a diagnosis of left foot pain, degenerative
changes, and possible peroneus longus tendon damage. She recommended splinting, elevation,
and ice packs, and provided restrictions of nonweight bearing and crutches until a follow up with
his primary physician.
By decision dated June 17, 2016, OWCP denied the claim. It noted that, although
informed of the evidence needed to establish his claim, appellant had not submitted records of
medical treatment relating to the accepted February 27, 2015 employment incident or a medical
report from a physician explaining how the February 27, 2015 employment incident caused the
current condition.
Appellant requested reconsideration on July 19, 2016. This was accomplished by a check
mark on the form indicating said request. A June 20, 2016 magnetic resonance imaging (MRI)
scan of the left foot and ankle demonstrated a torn anterior talofibular ligament, a partial tear
2

versus sprain of the posterior talofibular ligament, moderate tendinopathy and mild
intrasubstance tearing of the peroneus long tendon with mild peroneus brevis and peroneus long
tenosynovitis, a small area of signal change that could be sequela of a mild osteochondral injury,
and mild degenerative formation of the cuboid calcaneus articulation and base of the fourth
metatarsal.
In a July 14, 2016 report, Marie Wright, a family nurse practitioner, advised that
appellant reported a history that SAPI plates fell on his left foot on February 27, 2015, and that
he had a similar injury on May 2, 2016. She indicated that appellant was evaluated on May 20,
2016, continued under her care, and was unable to bear weight on the left foot due to tears of the
peroneus longus tendon and anterior and posterior talofibular ligaments. Ms. Wright concluded
that appellant would be further evaluated by orthopedics on July 25, 2016 and recommended
evaluation by an occupational medicine physician. On July 19, 2016 she reiterated appellant’s
restrictions and advised that appellant could not work on July 18, 2016 due to left foot and ankle
pain.
In a nonmerit decision dated August 12, 2016, OWCP denied review of the merits of the
June 17, 2016 decision. It found that the evidence submitted was insufficient to warrant merit
review, noting that the MRI scan did not include an opinion on causal relationship, and that, as
Ms. Wright’s reports were not countersigned by a physician, her reports were not considered
medical opinion evidence under FECA.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,3 including that he or she is an “employee” within the meaning of FECA and that the
claim was within the applicable time limitation.4 The employee must also establish that he
sustained an injury in the performance of duty as alleged and that his disability for work, if any,
was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.6
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7 The opinion of the physician must be
3

J.P., 59 ECAB 178 (2007).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.8 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.9
ANALYSIS -- ISSUE 1
It is undisputed that, while at work on February 27, 2015, SAPI plates fell over and
landed on appellant’s left foot. The Board, however, finds that the medical evidence of record is
insufficient to establish that this accepted incident resulted in an employment injury.
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically-sound explanation of how the claimed work
event caused or aggravated the claimed condition.10 No physician did so in this case.
The medical evidence submitted which is relevant to the claimed injury consists of two
reports from Dr. Jeanise, an employing establishment osteopath. On a disability slip dated
May 2, 2016 Dr. Jeanise noted that appellant was excused from work for 72 hours and should not
bear weight until cleared by his private physician. This was supplemented by a May 2, 2016
treatment note in which she diagnosed left foot pain, degenerative changes, and possible
peroneus longus tendon damage. Dr. Jeanise recommended splinting, elevation, and ice packs,
and provided restrictions of no weight bearing and crutches until a follow up with his primary
physician. She did not, however, relate the diagnosed condition to the February 27, 2015
incident or to any employment event. The Board has held that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.11
Consequently, the medical evidence of record, at the time of the June 17, 2016 OWCP
decision, is insufficient to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on

8

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

D.D., Docket No. 13-1517 (issued April 14, 2014).

11

K.W., 59 ECAB 271 (2007).

4

application by a claimant.12 Section 10.608(a) of OWCP’s regulations provides that a timely
request for reconsideration may be granted if OWCP determines that the employee has presented
evidence and/or argument that meet at least one of the standards enumerated in section
10.606(b)(3).13 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that OWCP
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent new
evidence not previously considered by OWCP.14 Section 10.608(b) provides that when a request
for reconsideration is timely, but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.15
ANALYSIS -- ISSUE 2
With his July 19, 2016 reconsideration request, appellant merely indicated by a check on
an OWCP form that he was requesting reconsideration. He therefore did not show that OWCP
erroneously applied or interpreted a specific point of law or advance a relevant legal argument
not previously considered by OWCP. Consequently, appellant was not entitled to a review of the
merits of the claim based on the first and second above-noted requirements under section
10.606(b).16
As to the third above-noted requirement under section 10.606(b)(3), appellant submitted
a June 20, 2016 report of a left foot and ankle MRI scan. This evidence, however, did not
contain an opinion regarding a cause of any diagnosed condition. The merit issue in this case is
whether appellant established a traumatic injury causally related to the February 27, 2015
employment incident. The Board has long held that evidence which does not address the
particular issue involved in the case does not constitute a basis for reopening the claim.17
Appellant also submitted reports dated July 14 and 19, 2016 from Ms. Wright, a family
nurse practitioner. A nurse practitioner is not considered a physician under FECA.18 Thus, her
opinion is of no relevance to the issue of causal relationship and does not comprise a basis for
reopening the case for a merit review.19
12

5 U.S.C. § 8128(a).

13

20 C.F.R. § 10.608(a).

14

Id. at § 10.608(b)(3).

15

Id. at § 10.608(b).

16

Id. at § 10.606(b).

17

D’Wayne Avila, 57 ECAB 642 (2006).

18

Section 8101(2) of FECA provides that “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. Registered nurses, licensed practical nurses, and physician assistants are not “physicians” as defined
under FECA. Their opinions are of no probative value. Roy L. Humphrey, 57 ECAB 238 (2005).
19

See K.J., Docket No. 16-0611 (issued May 13, 2016).

5

As appellant did not show that OWCP erred in applying a point of law, advancing a
relevant legal argument not previously considered, or submitting relevant and pertinent new
evidence not previously considered by OWCP, it properly denied his reconsideration request.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury causally related to the February 27, 2015 employment incident, and that OWCP properly
denied appellant’s request for reconsideration of the merits under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 12 and June 17, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

